CROW, Chief Judge,
concurring.
Outrageous as it may seem, the imprudent Steens — who commenced construction of the house without having the land surveyed — have a claim under § 524.160, RSMo 1978, against the innocent Colombos, who on July 6, 1984, discovered a partially completed and totally unwanted house on their land. While § 524.160 was undoubtedly enacted with good intentions, it will wreak a monumental injustice in this case.
The testimony of a consulting engineer who inspected the house at time of trial (October 16, 1985) established that there were cracks in the foundation walls and a crack in the basement floor, and that it would cost an estimated $8,000 to correct those defects. Additionally, a real estate broker testifying for the Steens explained that the house was “unfinished,” and another real estate broker testifying for the Steens estimated it would take $15,000 or $20,000 to finish it.
Yet, if they want to keep their land (and they say they do), the Colombos are going to have to pay the Steens, then do the best they can with the unfinished, defective house. Deplorable as it is, this is the position in which the law and the Steens have cast the Colombos.
It should be pointed out, however, that under § 524.160, the proper measure of the Steens’ recovery is the amount by which the value of the Colombos’ land has been enhanced by the "improvements.” Snadon v. Gayer, 566 S.W.2d 483, 495[13] (Mo.App.1978), and cases there cited. While the trial court found that the fair market value of the improvement was $65,000, I espy no finding by the trial court as to the amount — if any — by which the value of the Colombos’ land has been enhanced by such improvement. The enhancement of the land’s value — particularly in view of the condition of the house and the staggering expenses facing the Colombos in repairing and completing it — may be considerably less than the “fair market value” of the house. On remand, the amount of the Steens’ recovery should be assessed according to Snadon.
Having said this, I concur in the result reached by the principal opinion.